Case 1:19-cr-00118-SPW Document 40 Filed 09/11/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
VS.
JASON DEAN MORROW,
Defendant.

 

 

CR 19-118-BLG-SPW

ORDER

Due to an outbreak of COVID-19 at Crossroads Correctional Facility and

upon the Court’s Own Motion,

IT IS HEREBY ORDERED that sentencing currently scheduled via video

for Friday, September 11, 2020 at 9:30 a.m., is VACATED and reset to commence

on Wednesday, October 21, 2020 at 3:30 p.m. in the James F. Battin U.S.

Courthouse, Billings, Montana.

All parties that intend to have witnesses testify at sentencing shall give

notice to this Court ten (10) days prior to the sentencing date.
Case 1:19-cr-00118-SPW Document 40 Filed 09/11/20 Page 2 of 2

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this Ml “day of September, 2020.
4

) Ag ‘
hfe. en eee Lite €é ez LEE oot

“SUSAN P. WATTERS
U.S. DISTRICT JUDGE
